

	

		II

		109th CONGRESS

		2d Session

		S. 2399

		IN THE SENATE OF THE UNITED STATES

		

			March 9, 2006

			Mr. Carper (for himself

			 and Mr. DeWine) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To prohibit termination of employment of volunteers

		  firefighters and emergency medical personnel responding to emergencies, and for

		  other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Volunteer Firefighter and EMS

			 Personnel Job Protection Act.

		2.DefinitionsIn this Act:

			(1)EmergencyThe

			 term emergency has the meaning given such term in section 102 of

			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.

			 5122).

			(2)Major

			 disasterThe term major disaster has the meanings

			 given such term in section 102 of the Robert T. Stafford Disaster Relief and

			 Emergency Assistance Act (42 U.S.C. 5122).

			(3)Qualified

			 volunteer fire departmentThe term qualified volunteer

			 fire department has the meaning given such term in section 150(e) of

			 the Internal Revenue Code of 1986.

			(4)Volunteer

			 emergency medical servicesThe term volunteer emergency

			 medical services means emergency medical services performed on a

			 voluntary basis for a fire department or other emergency organization.

			(5)Volunteer

			 firefighterThe term volunteer firefighter means an

			 individual who is a member in good standing of a qualified volunteer fire

			 department.

			3.Termination of

			 employment of volunteer firefighters and emergency medical personnel

			 prohibited

			(a)Termination

			 prohibitedNo employee may be terminated, demoted, or in any

			 other manner discriminated against in the terms and conditions of employment

			 because such employee is absent from or late to the employee's employment for

			 the purpose of serving as a volunteer firefighter or providing volunteer

			 emergency medical services as part of a response to an emergency or major

			 disaster.

			(b)DeploymentThe

			 prohibition in subsection (a) shall apply to an employee serving as a volunteer

			 firefighter or providing volunteer emergency medical services if such

			 employee—

				(1)is specifically

			 deployed to respond to the emergency or major disaster in accordance with a

			 coordinated national deployment system such as the Emergency Management

			 Assistance Compact or a pre-existing mutual aid agreement; or

				(2)is a volunteer

			 firefighter who—

					(A)is a member of a

			 qualified volunteer fire department that is located in the State in which the

			 emergency or major disaster occurred;

					(B)is not a member

			 of a qualified fire department that has a mutual aid agreement with a community

			 affected by such emergency or major disaster; and

					(C)has been deployed

			 by the emergency management agency of such State to respond to such emergency

			 or major disaster.

					(c)LimitationsThe

			 prohibition in subsection (a) shall not apply to an employee who—

				(1)is absent from

			 the employee's employment for the purpose described in subsection (a) for more

			 than 14 days per calendar year;

				(2)responds on the

			 emergency or major disaster without being officially deployed as described in

			 subsection (b); or

				(3)fails to provide

			 the written verification described in subsection (e) within a reasonable period

			 of time.

				(d)Withholding of

			 payAn employer may reduce an employee's regular pay for any time

			 that the employee is absent from the employee's employment for the purpose

			 described in subsection (a).

			(e)VerificationAn

			 employer may require an employee to provide a written verification from the

			 official of the Federal Emergency Management Agency supervising the Federal

			 response to the emergency or major disaster or a local or State official

			 managing the local or State response to the emergency or major disaster that

			 states—

				(1)the employee

			 responded to the emergency or major disaster in an official capacity;

			 and

				(2)the schedule and

			 dates of the employee's participation in such response.

				(f)Reasonable

			 notice requiredAn employee who may be absent from or late to the

			 employee's employment for the purpose described in subsection (a) shall—

				(1)make a reasonable

			 effort to notify the employee's employer of such absence; and

				(2)continue to

			 provide reasonable notifications over the course of such absence.

				4.Right of

			 Action

			(a)Right of

			 actionAn individual who has been terminated, demoted, or in any

			 other manner discriminated against in the terms and conditions of employment in

			 violation of the prohibition described in section (3) may bring, in a district

			 court of the United States of appropriate jurisdiction, a civil action against

			 individual's employer seeking—

				(1)reinstatement of

			 the individual's former employment;

				(2)payment of back

			 wages;

				(3)reinstatement of

			 fringe benefits; and

				(4)if the employment

			 granted seniority rights, reinstatement of seniority rights.

				(b)LimitationThe

			 individual shall commence a civil action under this section not later than 1

			 year after the date of the violation of the prohibition described in section

			 3.

			5.Study and

			 report

			(a)StudyThe

			 Secretary of Labor shall conduct a study on the impact that this Act could have

			 on the employers of volunteer firefighters or individuals who provide volunteer

			 emergency medical services and who may be called on to respond to an emergency

			 or major disaster.

			(b)ReportNot later than 12 months after the date of

			 the enactment of this Act, the Secretary of Labor shall submit to the

			 appropriate congressional committees a report on the study conducted under

			 subsection (a).

			(c)Appropriate

			 congressional committeesIn this section, the term

			 appropriate congressional committees means the Committee on

			 Health, Education, Labor, and Pensions and the Committee on Small Business and

			 Entrepreneurship of the Senate and the Committee on Education and the Workforce

			 and the Committee on Small Business of the House of Representatives.

			

